    Case 2:15-cr-00289-ILRL-DMD Document 728 Filed 01/13/20 Page 1 of 1



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                        CRIMINAL ACTION

VERSUS                                          NUMBER:     15-289

ANDRE DOMINICK, ET AL                           SECTION: “B” (2)


                                    ORDER
     A hearing will be held on Tuesday, January 14, 2020 at 2:00 p.m.

before   the   undersigned   to   reconsider   Defendant,    Andre   Dominick’s

detention and the current status of trial based upon recent updates on

Dominick’s medical status from his medical care providers and Deputy

Marshal Andrew Conklin.

     New Orleans, Louisiana this 10th day of January, 2020




                              ______________________________________
                                SENIOR UNITED STATES DISTRICT JUDGE
